DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07/14/2021.
Claims 1, 6, 12, 16, and 27 are amended.
Claims 10, 13-14, 25, and 28-29 are cancelled.
Claims 1-9, 11-12, 15-24, 26-27, and 30-34 are currently pending and have been examined. 

Allowable Subject Matter
Claims 32 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 15-18, 20-24, 26, 30, 32, and 34 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-9, 11, 15-18, 20-24, 26, 30, 32, and 34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-9, 11-12, 15, 31, and 32 are directed to a process; and claims 16-24, 26, 27, 30, 33, and 34 are directed to a system.  Claims 1 and 16 are parallel in nature, therefore the analysis will use claim 1 as the representative claim.
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 recites the abstract idea of “providing a recommendation for modifying a first product image”.
Specifically, claim 1 (representative) recites abstract concepts, including: a model to relate parameters of a product image to market success of the product image; and providing feedback during product photography, the providing feedback including: obtaining a first product image; determining particular parameters of the first product image; generating, using the model and the particular parameters, a recommendation for capturing a further product image with the user device having an improved predicted market success as compared to the first product image; instructing the user device to display at least a portion of the recommendation in a viewfinder on the user device as subsequent product images captured by the user device are displayed on the user device; and instructing, based on the recommendation, the user device to adjust a setting on the user device.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 1 recites the abstract idea of “providing a recommendation for modifying a first product image”, as noted above. Providing recommendations to modify a product image based on the image’s market success is an abstract idea because it is a sales and marketing activity. Sales and marketing activities are listed as commercial interactions which are classified under certain methods of organizing human activity (2019 PEG). Furthermore, providing instructions to a user on how to take photographs falls under managing personal behavior (including teaching and following rules or instructions), which is also classified under certain methods of organizing human activity (2019 PEG). Therefore, claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 1 recites the following additional elements: storing, in memory, a model; obtaining a first product image captured by a user device; instructing the user device to display at least a portion the recommendation in a viewfinder on the user device; and a viewfinder on the user device. The memory, user device, and viewfinder of the user device are merely being used as tools to perform the abstract idea which does not integrate the exception into a practical application (see MPEP 2106.05(f)). Additionally, storing a model in memory; obtaining images from a user device; and instructing the user device to display information are all mere data-gathering steps 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment.  The invention as claimed merely automates “generating a recommendation for modifying a first product image” (i.e. the abstract idea) and does not add meaningful limitations beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Furthermore, obtaining images from a user device and providing information to display on the user device are considered well-understood, routine, and conventional computer activity (see “Receiving or transmitting data over a network’, e.g., using the Internet to gather data, in MPEP 2106.05(d)I). Storing a model in memory is also considered well-understood, routine, and conventional computer activity (see “Storing and retrieving information in memory” in MPEP 2106.05(d)I). Accordingly, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea.  Accordingly, claim 1 is ineligible. 	

Dependent claims 3 and 7 recites the additional elements of: a machine learning algorithm and image analysis. These additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas. Accordingly, claims 3 and 7 are ineligible.
Dependent claim 6 recites the additional element of transmitting the recommendation to the user device. As mentioned in the analysis above, transmitting data over a network is considered to be insignificant extra-solution activity and well-understood, routine and conventional computer functions. Accordingly, claim 6 is ineligible.
Examiner notes dependent claims 4, 12, and 31 are directed to eligible subject matter.

Independent claim 16, and dependent claims 17-18, 20-24, 26, 30, and 34 are parallel in nature to representative claim 1, and dependent claims 2-3, 5-9, 11, 15, and 32. Therefore, claims 16-18, 20-24, 26, 30, and 34 are not significantly more than the abstract idea and are directed to ineligible subject matter based on the same rationale identified with respect to claims 1-3, 5-9, 11, 15, and 32.
Examiner notes dependent claims 19, 27, and 33 are directed to eligible subject matter.	
	
	
Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 12, 15-24, 26, 27, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piramuthu et al.  (US 2017/0163882 A1) in view of Jain et al. (US 2020/0286151 A1), and further in view of Jung et al. (US 2019/0174056 A1).
Claim 1, Piramuthu et al., hereinafter “Piramuthu”, discloses a computer-implemented method comprising: 
storing, in memory, a model to relate parameters of a product images (“guided image capture presentation system facilitates automatic completion of item listing forms by inferring information from the captured image (e.g., category recognition, characteristic recognition such as color, pattern, and style)” ¶ [0013]; “memory” ¶¶ [0014]-[0015]; ¶ [0017]); and
providing feedback during product photography (“In some embodiments, guided image capturing processes each captured image frame and instructs the user of the mobile device in real-time” ¶ [0017]), the providing feedback including: 
obtaining a first product image captured by a user device (“the image guidance module 104 … captures one or more image frames of the item” ¶ [0016]);
 determining particular parameters of the first product image (“The image guidance module 104 estimates a back-ground portion of the image and a foreground portion of the image for each captured image frame” ¶ [0016]; ¶ [0018]; ¶ [0020]); 
generating, using the model and the particular parameters, a recommendation for capturing a further product image with the user device (¶ [0013]; “In other embodiments, instead of instructing the user to move the mobile device, the image guidance module 104 displays instructions instructing the user to increase or decrease lighting or to relocate objects, for example removing objects from the background portion of the image or separating two objects within the foreground portion of the image” ¶ [0017]); 
instructing the user device to display at least a portion of the recommendation in a viewfinder on the user device as subsequent product images captured by the user device are displayed on the user device (see “the image guidance module 104 communicates instructions to the user of the mobile device for capturing an image of the item. In some embodiments, a user interface of the mobile device displays a viewfinder (e.g., a shape Superimposed upon the user interface of the mobile device) for guiding the positioning of the item for image capturing” in ¶ [0016]; [0017]).
Piramuthu does not disclose:
storing … a model to relate parameters of a product image to market success of the product image; and
generating… a recommendation … having an improved predicted market success as compared to the first product image.
However, Jain et al., hereinafter “Jain” [Symbol font/0x2D]which like Piramuthu is directed to allowing for enhanced creation of item listings[Symbol font/0x2D] teaches:
storing, in memory, a model to relate parameters of a product image to market success of the product image (see “the scene compatibility module 206 identifies items of digital visual content that are already used in listings which are “performing well.” in ¶¶ [0055]- [0056]; see “This table is also generated to include background-characteristic tags … which describe characteristics present in the well-performing content” in ¶ [0057]; Fig. 1, #122; ¶ [0109] of Jain);
generating, using the model and the particular parameters, a recommendation … having an improved predicted market success as compared to the first product image (see “suggestions for replacing the background of their uploaded listing content” in ¶ [0017]; see “In one or more implementations, the scene compatibility module 206 also incorporates performance measures of the background content 130 into the scene compatibility score 121” in ¶ [0055]; see “Further, the background suggestion module 112 selects the background content 130 based on the combined scores” in ¶ [0070] of Jain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the model relating parameters of product image to market success of the product image as taught by Jain.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Piramuthu to include the model of Jain in order to optimize conversion of a respective listing (Jain: ¶ [0017]). 
The combination of Piramuthu in view of Jain does not teach:
instructing, based on the recommendation, the user device to adjust a setting on the user device.
However, Jung et al. hereinafter “Jung” [Symbol font/0x2D]which like Piramuthu is directed to optimizing media content[Symbol font/0x2D] teaches:
instructing, based on the recommendation, the user device to automatically adjust a setting on the user device (see “In operation S730, the electronic apparatus 1000 may recommend or automatically apply a photographing setting value based on information of the subject and the surrounding environment” in ¶ [0124] of Jung).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the automatic adjustment of a setting as taught by Jung.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the automatic adjustment of a setting of Jung so that ordinary users may take a nice photograph (Jung: ¶ [0055]). 

Claim 2, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu does not disclose the following limitation, however Jain further teaches wherein: 
the model comprises a look-up table comprising desired parameters (see “the scene compatibility module 206 generates a table based on the in-use content that is identified to be performing well” in ¶ [0057] of Jain), and 
generating the recommendation comprises comparing the particular parameters to the desired parameters (see “Using this table, the scene compatibility module 206 can further apply performance weights to the above discussed associations of background content tags, such as to apply more weight to associations computed for tags that are used frequently in content similar to the well-performing content” in ¶ [0060] of Jain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the model of Jain.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Piramuthu to include the model of Jain in order to optimize conversion of a respective listing (Jain: ¶ [0017]). 
Claim 3, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu does not disclose the following limitation, however Jain further teaches wherein:
the model is implemented using a machine learning algorithm (see “the scene compatibility module 206 may leverage machine learning techniques to determine weights to associate with the tags of a given item of the content” in ¶ [0061] of Jain), and
generating the recommendation comprises:
inputting the particular parameters into the machine learning algorithm (¶ [0061]); and
calculating, using the machine learning algorithm, a prediction of market success of the first product image, wherein the recommendation is associated with an improvement to the prediction of the market success of the first product image (see “The scene compatibility module 206 can use any type of machine learning techniques capable of learning how the presence of different tags describing digital visual content correlates to suitability as a background for an item to be listed, e.g., to learn how the presence of a tag correlates to conversion of listings that use the background” in ¶ [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the model of Jain.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Piramuthu to include the model of Jain in order to optimize conversion of a respective listing (Jain: ¶ [0017]). 

Claim 4, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 3.  Piramuthu does not disclose the following limitation, however Jain further teaches wherein: 
the machine learning algorithm comprises a neural network (see "For example, the machine-learning model can include ... artificial neural networks" in ¶ [0061]), and
generating the recommendation further comprises:
determining a modification to the neural network that produces the improvement to the prediction of the market success of the first product image (see “to learn how the presence of a tag correlates to conversion of listings that use the background” and “use machine learning techniques to continually train and update the machine-learning model … to more accurately reflect the suitability of background content” in ¶ [0061]); and 
generating the recommendation based on the modification to the neural network (¶ [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the model of Jain.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Piramuthu to include the model of Jain in order to optimize conversion of a respective listing (Jain: ¶ [0017]). 

Claim 5, 
wherein obtaining the first product image comprises receiving the first product image from the user device (“The image guidance module 104 assists a user of a mobile device in capturing an image of an item for an item listing” ¶ [0016]; FIG. 6).



Claim 6, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu further discloses:  
wherein instructing the user device to display at least the portion of the recommendation comprises transmitting the recommendation to the user device (“the image guidance module 104 communicates instructions to the user of the mobile device for capturing an image of  the item” ¶¶ [0015]- [0016]; ¶ [0049]).

Claim 7, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu further discloses:  
wherein determining the particular parameters of the first product image comprises performing image analysis on the first product image (“inferring information from the captured image (e.g., category recognition, characteristic recognition such as color, pattern, and style)” ¶ [0013]).

Claim 8, 
obtaining a description of a product displayed in the first product image (¶ [0013]; ¶ [0020]), 
wherein determining the particular parameters of the first product image comprises determining a parameter of the first product image based on the description of the product (¶ [0013]; ¶ [0020]).

Claim 9, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu further discloses:
obtaining data indicating a capability of the user device (“the image guidance module 104 … detects the item through a camera of the mobile device” ¶ [0016]),
wherein determining the particular parameters of the first product image comprises determining a parameter of the first product image based on the capability of the user device (see “The image guidance module 104 estimates a back-ground portion of the image and a foreground portion of the image for each captured image frame” ¶ [0016]).

Claim 11, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu further discloses:
wherein generating the recommendation comprises generating an instruction for a user of the user device (¶ [0017]).

Claim 12, 
wherein instructing the user device to adjust the setting on the user device comprises instructing the user device to automatically adjust the setting on the user device.
However, Jung [Symbol font/0x2D]which like Jain is directed to optimizing media content[Symbol font/0x2D] teaches:
instructing, based on the recommendation, the user device to automatically adjust a setting on the user device (see “In operation S730, the electronic apparatus 1000 may recommend or automatically apply a photographing setting value based on information of the subject and the surrounding environment” in ¶ [0124] of Jung).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu in view of Jain to include the automatic adjustment of a setting as taught by Jung.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the automatic adjustment of a setting of Jung so that ordinary users may take a nice photograph (Jung: ¶ [0055]). 

Claim 15, the combination of Piramuthu in view of Jain, and further in view of Jung teaches the computer-implemented method of claim 1.  Piramuthu further discloses, wherein the particular parameters are a first plurality of parameters, the method further comprising: 
obtaining a second product image captured by the user device for a same product as the first product image (“the image guidance module 104 … captures one or more image frames of the item” ¶ [0016]),
determining a second plurality of parameters of the second product image (¶¶ [0016]-[0017]).
Piramuthu does not disclose the following limitations, however Jain further teaches:
determining, using the model and the second plurality of parameters, that the second product image is suitable (see “a determination at block 718 that the combined compatibility scores do not satisfy the suitability threshold” in ¶ [0100] of Jain); and 
instructing the user device to display, on the user device, an indication that the second product image is suitable (see “Responsive to a determination at block 718 that the combined compatibility scores do not satisfy the suitability threshold, a suggestion is output to surface the received digital visual content as standalone content in ¶ [0100] of Jain).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu to include the model and indication that the second product image is suitable as taught by Jain.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Piramuthu to include the model and indication of Jain in order to remove the burden from users to select and upload digital visual content for inclusion with listings that optimizes conversion of those listings (Jain: ¶ [0022]).

Claim 31, the combination of Piramuthu in view of Jain and further in view of Jung teaches the computer-implemented method of claim 12.  The combination of Piramuthu in view of Jain does not teach the following limitation, however Jung further teaches:
wherein instructing the user device to automatically adjust the setting on the user device comprises instructing the user device to automatically adjust a camera setting on the user device (see “In operation S730, the electronic apparatus 1000 may recommend or automatically apply a photographing setting value based on information of the subject and the surrounding environment of the subject.  According to an embodiment, the photographing setting value may include, but is not limited to, an F-number of a stop, a shutter speed, an ISO sensitivity, a white balance, and an exposure value” in ¶ [0124] of Jung).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Piramuthu in view of Jain to include the automatic adjustment of a camera setting as taught by Jung.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method to include the automatic adjustment of a camera setting of Jung so that ordinary users may take a nice photograph (Jung: ¶ [0055]). 

Claims 16-24, 26, 27, 30, and 33 are directed to a system.  Claims 16-24, 26, 27, 30, and 33 recite limitations that are parallel in nature as those addressed above for claims 1-9, 11, 12, 15, and 31 which are directed towards a method.  Claim(s) 16-24, 26, 27, 30, and 33 are therefore rejected for the same reasons as set forth above for claims 1-9, 11, 12, 15, and 31.





Response to Arguments
Applicant’s arguments filed July 14, 2021 with respect to 35 U.S.C § 101 have been considered, but are not persuasive.  With respect to independent claims 1 and 16, Applicant argues the amendments, which contain the features of original claims 12 and 27, make claims 1 and 16 patent eligible.
The Examiner respectfully disagrees.  The Examiner acknowledges original claims 12 and 27 were indicated as containing eligible subject matter in the Non-final Office Action dated January 6, 2021.  However, upon reviewing the Specification the interpretation of instructing the user device to adjust a setting on the user device does not necessarily mean the setting is actually adjusted.  For example, paragraph [169] of the Specification states “Alternatively, the process 700 could proceed to optional step 714, which includes instructing, based on the recommendation, the merchant device 430 to adjust a setting on the merchant device. For example, the merchant device 430 could be instructed to adjust a sensitivity, aperture size, exposure time, zoom setting, filtering and/or flash settings on the camera 436. This may occur automatically, with or without the merchant's knowledge” (emphasis added).  Therefore, the broadest reasonable interpretation of instructing is sending the instruction, without the instructed action automatically occurring.
However, claim 12 as amended in the claim set dated March, 2, 2021, recites “instructing, based on the recommendation, the user device to automatically adjust a setting on the user device”, which in view of the Specification, makes clear that the setting on the user device is indeed adjusted by this step.  Thus the indication that claim 12 was eligible in the Final Rejection dated May 26, 2021 is consistent with the Specification.  However, the features of claim 12 which were amended into current claim 1 omit “automatically”, thus the Examiner is 
The Examiner notes current claim 12 and parallel claim 27, which both recite “automatically” adjusting, have been indicated as being patent eligible in the rejection above.

Applicant’s arguments filed July 14, 2021 with respect to 35 U.S.C § 103 have been considered, but are not persuasive.  With respect to claim 1, Applicant argues 1) the referenced portions of Piramuthu (US 2017/0163882 A1) do not disclose or suggest capturing a further product image with the user device having improved predicted market success as compared to the first product image; 2) one of ordinary skill in the art would not have been motivated to combine Jain (US 2020/0286151 A1) and Piramuthu because the combination of Jain and Piramuthu would render Jain unsuitable for its intended purpose; and 3) there is no motivation to combine the “automatically apply[ing] a photographing setting value based on information of the subject and the surrounding environment of the subject” of Jung (US 2019/0174056 A1) with Jain.
In response to argument 1, the Examiner respectfully disagrees.  The Examiner notes the § 103 rejection is now over Piramuthu in view of Jain, and not Jain in view of Piramuthu.  Nevertheless, Piramuthu is not relied upon to teach capturing “a further product image with the user device having an improved predicted market success as compared to the first image” in either the previous or current Office Action.  Instead Jain is relied upon to teach the aforementioned limitation as explained in the rejection above.  Accordingly, the Examiner maintains that Jain teaches “a further product image with the user device having an improved predicted market success as compared to the first image”.   
argument 2, the Examiner disagrees.  As noted above, the current § 103 rejection is in view of Piramuthu in view of Jain.  However, the following response is written as if Applicant would have applied the same arguments to the new, reversed combination.  
Both Piramuthu and Jain are concerned with improving digital images to be displayed with a respective product listing.  The “Detailed Description” of Piramuthu explains:
Example embodiments described herein facilitate automatic-guided image capturing and presentation of item listings (e.g., item data records).  Mobile device logic may execute the automatic-guided image capturing and presentation, independent of a network connection, allowing for enhanced creation of item listings and increased efficiency of network resources. ¶ [0011].

Similarly, the “Overview” section of Jain provides:
 Advances in computing technology provide increasing accessibility to functionality that enables items (e.g., products, services, digital media, and so on) to be surfaced to multitudes of users via a listing platform. This functionality often includes provision of interfaces that enable digital visual content, indicative of an item to be listed, to be uploaded to the platform and surfaced with the respective listing. By making this functionality easily accessible to a wide range of users, however, conventionally configured listing platform systems often receive and thus expose digital visual content that is not optimized for conversion. This reliance on human users, to select and upload digital visual content for inclusion with listings, results in propagation by conventional listing platform systems of listings that fail to optimize conversion. ¶ [0016].

Piramuthu, the current primary reference, discloses providing feedback during product photography by using parameters of a first product image to determine a recommendation for improving the visual content provided with a corresponding item listing (see rejection of claim 1 above). Jain teaches storing a model relating product image parameters to market success of the product image, and providing a recommendation having an improved predicted market success (“In particular, these suggested content items are configured to be modified by the system to 
Moreover, there is no indication that the teachings of Jain would render Piramuthu unsuitable for its intended purpose.  "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Nothing contained in Piramuthu states or suggests the teachings of Jain would result in item listings that fail to optimize conversion.  Furthermore, Jain’s focus of providing recommendations for uploaded images, does not preclude the combination with Piramuthu which focuses on providing recommendations during product photography.  "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998).  As stated above, both references aim to improve images provided with item listings and mere differences 
Argument 3 is moot under new grounds of rejection relying on the combination of Piramuthu in view of Jain, and further in view of Jung to reject claims 1 and 12.  One of ordinary skill in the art would have been motivated to modify Piramuthu to include the instruction to the user device to adjust a setting on the user device (including automatically so, as recited in claim 12), as taught by Jung, so that ordinary users may take a nice photograph (Jung: ¶ [0055]). 
For at least these reasons, the Examiner is maintaining a § 103 rejection of claims 1, 12, and claim 16, which recites features similar in scope to claim 1.  Accordingly their respective dependent claims, except for claims 32 and 34 remain rejected.  Claims 32 and 34 have been indicated as containing allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundaresan (US 2016/0026866 A1) describes providing photography feedback while the user is still taking pictures of a product to sell online such that the user may improve the image quality.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 


/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625